Exhibit 23.1 MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the Annual Report, Form 10-KSB, of Studio One Media, Inc., of our report dated September 27,2007 on our audit of the financial statements of Studio One Media, Inc., as of June 30, 2007 and 2006, and the related statements of operations, stockholders’ equity and cash flows for June 30, 2007 and 2006 and from inception July 1, 2002 through June 30, 2007 and the periods then ended. Moore & Associates Chartered Las Vegas, Nevada September 28, 2007 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7511 Fax (702)253-7501
